DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-17, 19 and 22-28 are pending in the instant invention.  According to the Amendments to the Claims, filed September 5, 2019, claims 1-17 and 19 were amended, claims 18, 20 and 21 were cancelled and claims 22-28 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/077869, filed March 2, 2018, which claims priority under 35 U.S.C. § 119(a-d) to: a) CN 201810045023.2, filed January 17, 2018; b) CN 201710713967.8, filed August 18, 2017; and c) CN 201710123799.7, filed March 3, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on January 15, 2021, is acknowledged: a) Group III - claims 3-10, 12-14, 17, 19 and 25-28; and b) substituted imidazole of formula (III) - p. 27, Example 9, shown to the right below, and hereafter referred to as (S)-5-(4-cyclopropyl-1H-imidazol-1-yl)-2-fluoro-4-methyl-N-(6-(5-methyl-6,7-dihydro-5H-pyrrolo[2,1-c][1,2,4]triazol-3-yl)pyridin-2-yl)-benzamide, where x-1 = 2; y = 2; z = 1; ring A = -1,5-phenylene-, substituted, at C-2, with R1, wherein R1 = -F, and at C-4, with R1, wherein R1 = -CH3; ring B = -pyrrolidin-1,2-diyl-, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
substituted, at C-5, with Ra, wherein Ra = -CH3; M1 = CR6, wherein R6 = -H; M2 = N; each R2 = -H; R5 = -cyclopropyl; X = -NR7-, wherein R7 = -H; and at C-1, Y = -C(O)-.  Claims 3-8, 12-14 and 25 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazoles of the formula (III), where x-1 = 2; y = 2; z = 1; ring A = -1,5-phenylene-, substituted with R1, wherein R1 = -halogen or alkyl; ring B = -pyrrolidin-1,2-diyl-, substituted with one Ra, wherein Ra = -alkyl; M1 = CR6, wherein R6 = -H; M2 = N; each R2 = -H; R5 = -cyclopropyl; X = -NR7-, wherein R7 = -H; and Y = -C(O)-, respectively, which encompass the elected species, were neither found to be free of the prior art, nor allowable, since they were rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted imidazoles of the formula (III), where x-1 = 2; y = 2; z = 1 or 2; ring A = -phenylene-, substituted with R1, wherein R1 = -halogen or alkyl; ring B = -pyrrolidin-1,2-diyl-, substituted with one or two independently selected Ra substituents, wherein two Ra , taken together with the atom(s) to which they are attached, may not form a cycloalkyl, heterocyclyl, aryl, or heteroaryl; M1 = CR6; M1 and X may not bond together to form a cycloalkyl, heterocyclyl, aryl, or heteroaryl; M1 and Y may not bond together to form a cycloalkyl, heterocyclyl, aryl, or heteroaryl; M2 = N; each R2 = -H; R5 = -halogen, nitro, cyano, alkyl, deuterated alkyl, haloalkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)NHR13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nSR12, -(CH2)nS(O)mR12, amino, hydroxy, alkoxy, haloalkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl; X = -NR7-; and Y = -C(O)-, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 1, 2, 9-11, 15-17, 22-24 and 26-28 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 3-8, 12-14 and 25 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.

	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted imidazoles of the formula (III).
	The following title is suggested: SUBSTITUTED IMIDAZOLES AS APOPTOSIS SIGNAL REGULATING KINASE 1 INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula (III) into the abstract, to overcome this objection.


Claim Objections

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of formula (III):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(III)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	ring A is phenylene, wherein the phenylene is optionally substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, deuterated alkyl, hydroxyalkyl, -(CH2)nC(O)R9, -(CH2)nC(O)NR10R11, -(CH2)nC(O)OR9, -(CH2)nNR10R11, -(CH2)nNR10C(O)R9, -(CH2)nNR10S(O)mR9, -(CH2)nOR9, -(CH2)nS(O)mR9, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;
	M1 is CR6;
	M2 is N;
	X is -NR7-;
	Y is -C(O)-;
	each Ra is independently halogen, nitro, cyano, alkyl, deuterated alkyl, haloalkyl, hydroxyalkyl, -(CR9R10)n-, alkenyl, alkynyl, -(CH2)nC(O)R9, -(CH2)nC(O)NR10R11, -(CH2)nC(O)OR9, -(CH2)nNR10R11, -(CH2)nNR10C(O)R9, -(CH2)nNR10S(O)mR9, -(CH2)nOR9, -(CH2)nS(O)mR9, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, haloalkyl, hydroxyalkyl, alkenyl, alkynyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nS(O)mR12, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	each R1 is independently halogen or alkyl;
	each R2 is independently hydrogen;

	R5 is halogen, nitro, cyano, alkyl, deuterated alkyl, haloalkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nS(O)mR12, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	each R6 is independently hydrogen, deuterium, halogen, nitro, cyano, alkyl, deuterated alkyl, haloalkyl, -(CH2)nC(O)R9, -(CH2)nC(O)NR10R11, -(CH2)nC(O)OR9, -(CH2)nNR10R11, -(CH2)nNR10C(O)R9, -(CH2)nNR10S(O)mR9, -(CH2)nOR9, -(CH2)nS(O)mR9, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, haloalkyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, haloalkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nS(O)mR12, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	R7 is hydrogen, deuterium, halogen, nitro, cyano, alkyl, deuterated alkyl, haloalkyl, -(CH2)nC(O)R9, -(CH2)nC(O)NR10R11, -(CH2)nC(O)OR9, -(CH2)nNR10R11, -(CH2)nNR10C(O)R9, -(CH2)nNR10S(O)mR9, -(CH2)nOR9, -(CH2)nS(O)mR9, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, haloalkyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, haloalkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nS(O)mR12, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	each R9 is independently hydrogen, deuterium, alkyl, deuterated alkyl, haloalkyl, amino, hydroxy, alkoxy, haloalkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, haloalkyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nS(O)mR12, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	each R10 is independently hydrogen, deuterium, alkyl, deuterated alkyl, haloalkyl, amino, hydroxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nS(O)mR12, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	each R11 is independently hydrogen, deuterium, alkyl, deuterated alkyl, haloalkyl, amino, hydroxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nS(O)mR12, cycloalkyl, heterocyclyl, aryl, and heteroaryl;

	each R12 is independently hydrogen, deuterium, alkyl, deuterated alkyl, haloalkyl, amino, hydroxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, hydroxyalkyl, amino, hydroxy, alkoxy, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	each R13 is independently hydrogen, deuterium, alkyl, deuterated alkyl, haloalkyl, amino, hydroxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, hydroxyalkyl, amino, hydroxy, alkoxy, cycloalkyl, heterocyclyl, aryl, and heteroaryl;
	each m is independently 0, 1, or 2;
	each n is independently 0, 1, 2, 3, 4, or 5;
	x-1 is 2;
	y is 2; and
	z is 1 or 2.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound according to claim 3, wherein the compound is of formula (V):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(V)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound according to claim 3, wherein the compound is of formula (VI-A):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(VI-A)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	M5 is CR6;
	each Ra is independently cyano, C1-8 alkyl, C1-8 haloalkyl, C1-8 hydroxyalkyl, -(CH2)1-5OR9, -(CR9R10)n-, C2-8 alkenyl, C2-8 alkynyl, -(CH2)nC(O)R9, OH, OC1-8 alkyl, OC1-8 haloalkyl, OC1-8 hydroxyalkyl, or C3-8 cycloalkyl,, wherein each C1-8 alkyl, C1-8 haloalkyl, C2-8 alkenyl, C2-8 alkynyl, OC1-8 alkyl, and C3-8 cycloalkyl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, cyano, C1-8 alkyl, C1-8 hydroxyalkyl, OH, and OC1-8 alkyl;
	each R1 is independently halogen or C1-8 alkyl;
	R5 is C1-8 alkyl, C1-8 haloalkyl, C1-8 hydroxyalkyl, C3-8 cycloalkyl, or 3- to 6-membered heterocyclyl;
	R6 is hydrogen;
	each R9 is independently hydrogen, C1-8 alkyl, C1-8 haloalkyl, C1-8 hydroxyalkyl, or C1-8 alkoxy;
	each R10 is independently hydrogen, C1-8 alkyl, C1-8 haloalkyl, or C1-8 hydroxyalkyl; and
	q is 0.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 5, wherein the compound is of formula (VI):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(VI)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	each Ra is independently halogen, nitro, cyano, alkyl, deuterated alkyl, haloalkyl, -(CH2)1-5OR9, -(CR9R10)n-, alkenyl, alkynyl, OH, O(alkyl), O(haloalkyl), cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted by one or more substituents independently selected from the group consisting of deuterium, halogen, nitro, cyano, alkyl, haloalkyl, hydroxyalkyl, -(CH2)1-5OR12, alkenyl, alkynyl, NH2, OH, O(deuterium), O(alkyl), O(deuterated alkyl), O(haloalkyl), O(cycloalkyl), O(heterocyclyl), O(aryl), O(heteroaryl), cycloalkyl, heterocyclyl, aryl, and heteroaryl; and
	o is 1.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 3, wherein the compound is of formula (VII):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(VII)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	each Ra is independently cyano, C1-6 alkyl, C1-6 haloalkyl, -(CH2)1-5OR9, -(CR9R10)n-, C2-6 alkenyl, C2-6 alkynyl, O(C1-6 alkyl), or C3-6 cycloalkyl, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl is optionally and independently substituted by one or more substituents independently selected from the group consisting of halogen, cyano, C1-6 alkyl, OH, and  O(C1-6 alkyl).

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 3, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Ra is independently cyano, C1-8 alkyl, C1-8 haloalkyl, C1-8 cyanoalkyl, C1-8 hydroxyalkyl, -(CH2)1-5OR9, -(CR9R10)n-, C2-8 alkenyl, C2-8 alkynyl, OH, O(deuterium), O(C1-8 alkyl), O(deuterated alkyl), O(haloalkyl), O(cycloalkyl), O(heterocyclyl), O(aryl), O(heteroaryl), -(CH2)nC(O)R9, or C3-8 cycloalkyl.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound according to claim 3, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is halogen, C1-8 alkyl, C1-8 haloalkyl, C1-8 hydroxyalkyl, O(C1-8 alkyl), O(C1-8 haloalkyl), C3-8 cycloalkyl, or 3- to 10-membered heterocyclyl.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound according to claim 3, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of: 1, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 28, 29, 30, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, and 60, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more pharmaceutically acceptable carriers, diluents, or excipients and the compound according to claim 14, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 3-8, 12, 13 and 25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, ester group, in claim 3, with regard to R12 and R13, respectively, is a relative phrase which renders the claim indefinite.  The phrase, ester group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, ester group.  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted imidazoles of the formula (III) have been rendered indefinite by the use of the phrase, ester group, with regard to R12 and R13, respectively.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 3-6, 12 and 13 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 3 recites the broad limitations, (1) -(CH2)nC(O)NR10R11, with regard to optional substituents for ring A, Ra, R6 and R7; (2) -(CH2)nC(O)NR12R13, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra; (3) -(CH2)nNR10R11, with regard to optional substituents for ring A, Ra, R6 and R7; (4) -(CH2)nNR12R13, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra; (5) -(CH2)nOR9, with regard to optional substituents for ring A, Ra, R6 and R7; (6) -(CH2)nOR12, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra; (7) -(CH2)nS(O)mR9, with regard to optional substituents for ring A, Ra, R6 and R7; and (8) -(CH2)nS(O)mR12, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra, respectively, and the claim also recites (1) -(CH2)nC(O)NHR10, with regard to optional substituents for ring A, Ra, R6 and R7; (2) -(CH2)nC(O)NHR13, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra; (3) amino, with regard to optional substituents for ring A, Ra, R6 and R7; (4) amino, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra; (5) hydroxy and alkoxy, with regard to optional substituents for ring A, Ra, R6 and R7; (6) hydroxy, alkoxy and haloalkoxy, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra; (7) -(CH2)nSR9, with regard to optional substituents for ring A, Ra, R6 and R7; and (8) -(CH2)nSR12, with regard to R5, optional substituents for R6, optional substituents for R7, optional substituents for R9, optional substituents for R10, optional substituents for R11 and Ra, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The compound according to claim 3, being a compound of formula (VI-A),… wherein: each Ra is… C1-8 hydroxy-alkyl,… wherein the… C1-8 hydroxyalkyl… is optionally further substituted….  There is insufficient antecedent basis, in claim 3, for this limitation, with respect to the substituted imidazoles of the formula (III).  According to claim 3, hydroxyalkyl is not recited as optionally further substituted, with respect to the substituted imidazoles of the formula (III).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, C1-8 cycloalkyl, with respect to Ra, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted imidazoles of the formula (VI).  Consequently, since incomplete valences are not permitted in the structure of the substituted imidazoles of the formula (VI), an essential portion of the substituted imidazoles of the formula (VI) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted imidazoles of the formula (VI).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 7 recites the broad limitations, alkyl, alkoxy, and cycloalkyl, respectively, with regard to Ra, and the claim also recites C1-8 alkyl, C1-8 alkoxy, and C1-8 cycloalkyl, respectively, with regard to Ra, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 8 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the limitation, The compound according to claim 3, being a compound of formula (VII),… wherein: each Ra is… C1-6 alkoxy,… wherein the… C1-6 alkoxy… is optionally further substituted….  There is insufficient antecedent basis, in claim 3, for this limitation, with respect to the substituted imidazoles of the formula (III).  According to claim 3, alkoxy is not recited as optionally further substituted, with respect to the substituted imidazoles of the formula (III).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 12 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 12 recites the limitation, The compound according to claim 3, wherein Ra is… hydrogen, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 3, for this limitation, with respect to the substituted imidazoles of the formula (III).  According to claim 3, Ra is not recited as hydrogen, with respect to the substituted imidazoles of the formula (III).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 3-8, 12, 13 and 25 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Jin, et al. in WO 18/151830.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted imidazole of the formula (III), shown to the left, where x-1 = 2; y = 2; z = 1; ring A = -aryl, optionally substituted with two R1, wherein R1 = -halogen and R1 = -alkyl; ring B = -heterocyclyl, substituted with one Ra, wherein Ra = -alkyl; M1 = CR6, wherein R6 = -H; M2 = N; each R2 = -H; R5 = -cycloalkyl; X = -NR7-, wherein R7 = -H; Y = -C(O)-, and/or a pharmaceutical composition thereof, as an apoptosis signal regulating kinase 1 inhibitor.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
	Jin, et al. (WO 18/151830) teaches a substituted imidazole of the formula (III), shown to the right, where x-1 = 2; y = 2; z = 1; ring A = -1,5-phenylene, substituted, at C-2, with R1, wherein R1 = -F, and at C-4, with R1, wherein R1 = -CH3; ring B = -pyrrolidin-1,2-diyl, substituted, at C-5, with Ra, wherein Ra = -CH3; M1 = CR6, wherein R6 = -H; M2 = N; each R2 = -H; R5 = -cyclopropyl; X = -NR7-, wherein R7 = -H; and at C-1, Y = -C(O)-, and/or a pharmaceutical composition thereof, as an apoptosis signal regulating kinase inhibitor {p. 79, Ex. 11; and pharmaceutical compositions - p. 93, ¶[0231]}.
	The inventor or joint inventor should note that reliance upon the foreign priority papers to overcome this rejection is improper since a translation of the papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
	Similarly, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted imidazoles of the formula (III).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 3-8, 12-14 and 25 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted imidazoles of the formula (III), as recited in claim 3, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted imidazoles of the formula (III) to recite substituted imidazoles of the formula (III), where x-1 = 2; y = 2; z = 1 or 2; ring A = -phenylene-, substituted with R1, wherein R1 = -halogen or alkyl; ring B = -pyrrolidin-1,2-diyl-, substituted with one or two independently selected Ra substituents, wherein two Ra , taken together with the atom(s) to which they are attached, may not form a cycloalkyl, heterocyclyl, aryl, or heteroaryl; M1 = CR6; M1 and X may not bond together to form a cycloalkyl, heterocyclyl, aryl, or heteroaryl; M1 and Y may not bond together to form a cycloalkyl, heterocyclyl, aryl, or heteroaryl; M2 = N; each R2 = -H; R5 = -halogen, nitro, cyano, alkyl, deuterated alkyl, haloalkyl, hydroxyalkyl, -(CH2)nC(O)R12, -(CH2)nC(O)NR12R13, -(CH2)nC(O)NHR13, -(CH2)nC(O)OR12, -(CH2)nNR12R13, -(CH2)nNR13C(O)R12, -(CH2)nNR13S(O)mR12, -(CH2)nOR12, -(CH2)nSR12, -(CH2)nS(O)mR12, amino, hydroxy, alkoxy, haloalkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl; X = -NR7-; and Y = -C(O)-, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624